Citation Nr: 0925185	
Decision Date: 07/06/09    Archive Date: 07/21/09

DOCKET NO.  96-16 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim for service connection for a 
psychiatric disorder other than posttraumatic stress disorder 
(PTSD).  

2.  Whether new and material evidence has been received 
sufficient to reopen a claim for service connection for PTSD.  

3.  Entitlement to a compensable rating for diverticulosis 
and cholecystectomy.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The Veteran served on active duty from September 1950 to 
October 1970.  Service personnel records reflect his receipt 
of the Purple Heart.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions of the Department of 
Veterans Affairs Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.  Initially, by a September 1994 
decision, the RO denied a compensable rating for the 
service-connected diverticulosis and cholecystectomy.  
Following receipt of notice of that decision, the Veteran 
perfected a timely appeal with respect to the denial of his 
compensable rating claim.  

In May 1998, the Veteran presented testimony before the 
undersigned Veterans Law Judge (VLJ).  A copy of the 
transcript of the hearing is of record.  In September 2000 
and December 2004, the Board remanded this compensable rating 
issue to the RO for further evidentiary development.  

The current matter also arises from a February 2006 rating 
action in which the RO denied the Veteran's application to 
reopen the previously denied issue of entitlement to service 
connection for a psychiatric disorder, to include PTSD.  
After receiving notice of the decision, the Veteran perfected 
a timely appeal with respect to the denial of that claim.  

In February 2007, the Board denied the Veteran's claim for a 
compensable rating for his service-connected diverticulosis 
and cholecystectomy and his application to reopen the 
previously denied issue of entitlement to service connection 
for a psychiatric disorder, to include PTSD.  The Veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  

In March 2009, the Court vacated that portion of the Board's 
February 2007 decision that had denied these compensable 
rating and new and material claims.  The Court remanded the 
matter to the Board for further action consistent with the 
parties' Joint Motion For Partial Remand (Joint Motion).  The 
following decision reflects the Board's consideration of the 
concerns expressed in the Joint Motion.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

As will be discussed in further detail in the following 
decision, the Board finds that new and material evidence 
sufficient to reopen the Veteran's claim for service 
connection for PTSD has been received.  The Board is, 
therefore, granting the Veteran's appeal to this extent.  The 
de novo claim for service connection for PTSD, as well as the 
issue of entitlement to a compensable rating for the 
service-connected diverticulosis and cholecystectomy, are 
addressed in the REMAND portion of the decision below and are 
being REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  


FINDINGS OF FACT

1.  In a February 1996 rating action, the RO confirmed a 
previous denial of service connection for a psychiatric 
disorder other than PTSD, to include anxiety.  

2.  In a December 2004 decision, the Board denied service 
connection for dementia.  

3.  The evidence received since the February 1996 rating 
action and the December 2004 Board decision does not raise a 
reasonable possibility of substantiating the claim for 
service connection for a psychiatric disorder other than 
PTSD.  

4.  In an unappealed April 2000 rating action, the RO 
confirmed previous denials of service connection for PTSD.  

5.  The evidence received since the RO's April 2000 decision 
raises a reasonable possibility of substantiating the claim 
for service connection for PTSD.  


CONCLUSIONS OF LAW

1.  The RO's February 1996 continued denial of service 
connection for a psychiatric disorder other than PTSD, to 
include anxiety, is final.  38 U.S.C.A. § 7105 (West 1994); 
38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (1995); currently 
38 U.S.C.A. § 7105 (West 2002) and 38 C.F.R. §§ 3.104, 
20.200, 20.302, 20.1103 (2008).  

2.  The Board's December 2004 denial of service connection 
for dementia is final.  38 U.S.C.A. § 7104(b) (West 2002); 
38 C.F.R. § 20.1100 (2008).  

3.  The evidence received since the RO's February 1996 
determination and the Board's December 2004 decision is not 
new and material, and the claim for service connection for a 
psychiatric disorder other than PTSD is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).  

4.  The RO's April 2000 continued denial of service 
connection for PTSD is final.  38 U.S.C.A. § 7105 (West 
1994); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (1999); 
currently 38 U.S.C.A. § 7105 (West 2002) and 38 C.F.R. 
§§ 3.104, 20.200, 20.302, 20.1103 (2008).   
 
5.  The evidence received since the RO's April 2000 
determination is new and material, and the claim for service 
connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties To Notify And To Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 
(West 2002 & Supp. 2008)).  The VCAA imposes obligations on 
VA in terms of its duty to notify and to assist claimants.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is ordinarily required to notify 
the claimant and his/her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record that is necessary to substantiate the 
claim, that VA will seek to provide, and that the claimant is 
expected to provide.  Pelegrini v. Principi, 18 Vet. App. 
112, 121 (2004).  

Additionally, the Court has held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1)  veteran status; 
(2)  existence of a disability; (3)  a connection between the 
veteran's service and the disability; (4)  degree of 
disability; and (5)  effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Court also explained that proper notification must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
clarified VA's duty to notify in the context of claims to 
reopen.  With respect to such claims, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  To 
satisfy this requirement, the Secretary is required to look 
at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

	A.  A Psychiatric Disorder Other Than PTSD

In the present case, a September 2005 letter notified the 
Veteran of the criteria for his new and material claim.  In 
particular, this document acknowledged the prior denial of 
service connection for a psychiatric disorder other than PTSD 
and notified the Veteran that "new and material" evidence 
was necessary to reopen that issue.  The RO explained to the 
Veteran that the necessary evidence must demonstrate that any 
such disability was incurred in or aggravated by (e.g., 
related to) his active service, as such evidence was not 
present at the time of the prior final decision.  See Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  

In addition, the September 2005 correspondence informed the 
Veteran that VA would make reasonable efforts to help him 
obtain necessary evidence with regard to this issue but that 
he must provide enough information so that the agency could 
request the relevant records.  See Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II); 
VAOPGCPREC 1-2004 (February 24, 2004); and Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  As the 
September 2005 letter was issued prior to the initial 
adjudication (and denial) of the veteran's new and material 
claim in February 2006, no timing defect has occurred.  
Pelegrini II.  See also VAOPGCPREC 7-2004 (July 16, 2004) and 
Mayfield v. Nicholson, 444 F.3d at 1333.  

Further, in a March 2006 letter, the RO informed the Veteran 
of the type of evidence necessary to establish the degree of 
disability (element #4) and an effective date (element #5).  
See Dingess/Hartman, 19 Vet. App. at 488.  The timing defect 
of this correspondence was cured by the RO's subsequent 
re-adjudication of the Veteran's claim and issuance of a 
statement of the case in June 2006.  Pelegrini, 18 Vet. 
App. at 122.  See also VAOPGCPREC 7-2004 (July 16, 2004) and 
Mayfield v. Nicholson, 444 F.3d at 1333.  

Additionally, the VCAA requires VA to make reasonable efforts 
to help a claimant obtain evidence necessary to substantiate 
his/her claim.  38 U.S.C.A. §§ 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2008).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to 
his/her claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination 
and/or opinion when necessary to make a decision on a claim.  
38 U.S.C.A. §§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2008).  

In the present case, the Board finds that the duty to assist 
provisions of the VCAA have been fulfilled with respect to 
the Veteran's application to reopen the previously denied 
claim for service connection for a psychiatric disorder other 
than PTSD.  All available relevant treatment records 
adequately identified by the Veteran have been obtained and 
associated with his claims folder.  Also, he was given an 
opportunity to testify at a personal hearing before VA 
personnel but declined to do so.  

The Board acknowledges that the Veteran has not been accorded 
a pertinent VA examination during the current appeal.  The 
Board finds, however, that a VA examination is not needed to 
consider whether the Veteran has submitted new and material 
evidence.  Rather, the Board is required to review all the 
evidence submitted to the claims file since the last final 
denial.  Such review has been accomplished, as will be 
discussed in further detail in the following decision.  

There is no suggestion in the current record that additional 
evidence, relevant to this matter, exists and can be 
procured.  Consequently, the Board concludes that no further 
evidentiary development of this issue is required.  See, 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (which holds 
that strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case and that such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  See also, Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (which holds that remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  The Board will, therefore, proceed to consider 
this claim, based on the evidence of record.  

	B.  PTSD

The Board has considered the legislation regarding VA's duty 
to notify and to assist claimants but finds that, given the 
favorable action taken herein with regard to the Veteran's 
application to reopen his previously denied claim for service 
connection for PTSD, no further discussion of the VCAA is 
required with respect to this issue.  See, e.g., Bernard 
v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. 
Reg. 49,747 (1992).  

II.  Analysis

	A.  A Psychiatric Disorder Other Than PTSD

Service treatment records are negative for complaints of, 
treatment for, or findings of a psychiatric disability.  
Indeed, at the April 1970 retirement examination, the Veteran 
denied ever having experienced frequent trouble sleeping, 
frequent or terrifying nightmares, depression or excessive 
worry, or nervous trouble of any sort.  Further, a 
psychiatric evaluation completed in April 1970 showed no 
pertinent symptomatology.  

According to post-service evidence available at the time of 
the February 1996 decision, the Veteran had been treated, or 
evaluated, for the following psychiatric disorders:  anxiety 
neurosis (in March 1971), an anxiety reaction (December 
1971), anxiety (January 1975), and anxiety neurosis (October 
1990).  None of these reports, however, discussed the 
etiology of the Veteran's anxiety.  

Based on this evidence, the RO, in February 1996, determined 
that evidence of record did not associate the Veteran's 
anxiety with his active duty.  Thus, the RO continued a 
previous denial of service connection for a psychiatric 
disability other than PTSD.  

Following receipt of notification of the February 1996 rating 
action, the veteran did not initiate an appeal of that 
denial.  Consequently, the RO's February 1996 decision became 
final.  38 U.S.C.A. § 7105 (West 1994); 38 C.F.R. §§ 3.104, 
20.200, 20.302, 20.1103 (1995); currently 38 U.S.C.A. § 7105 
(West 2002) and 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 
(2008).  

Moreover, post-service evidence available at the time of the 
December 2004 reflected treatment for, and evaluation of, 
early dementia.  None of these records, however, discussed 
the etiology of the Veteran's dementia.

Based on this evidence, the Board, in December 2004, 
determined that evidence of record did not associate the 
Veteran's dementia with his active duty.  Thus, the Board 
denied service connection for dementia.  The Board's decision 
is final.  38 U.S.C.A. § 7104(b) (West 2002) and 38 C.F.R. 
§ 20.1100 (2008).  

A veteran may reopen a previously and finally denied claim by 
submitting new and material evidence.  38 C.F.R. § 3.156(a) 
(2008).  New evidence is defined as existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2008).  See also Hodge v. West, 155 
F.3d 1356, 1359 (Fed. Cir. 1998).  In deciding the issue of 
whether newly received evidence is "new and material," the 
credibility of the evidence must be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 512, 513 (1992).  

At the time of the RO's February 1996 rating action and the 
Board's April 2000 decision, there was no competent evidence 
of an association between either the diagnosed anxiety or the 
diagnosed early dementia and the Veteran's active duty.  
Additional evidence received since that earlier decision 
includes VA medical records reflecting continued treatment 
for nervousness, depressive symptoms, and chronic anxiety.  
[The Veteran has not provided any specific assertions 
regarding his application to reopen his previously denied 
claim for service connection for a psychiatric disability 
other than PTSD.]  

Significantly, the additional records received after those 
prior decisions provide evidence only of the presence of 
chronic anxiety manifested by nervous and depressive 
features.  The reports do not provide, however, include 
competent evidence of an association between the diagnosed 
chronic anxiety and the Veteran's active service.  Further, 
such documents do not even discuss the Veteran's early 
dementia.  

Such additional evidence is, therefore, not probative and 
does not raise a reasonable possibility of substantiating the 
claim for service connection for this a psychiatric 
disability other than PTSD.  The additional evidence is not 
new and material, as contemplated by the pertinent law and 
regulations, and cannot serve as a basis to reopen the 
Veteran's claim for service connection for a psychiatric 
disability other than PTSD.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a) (2008).  

	B.  PTSD

As previously noted herein, service treatment records are 
negative for complaints of, treatment for, or findings of a 
psychiatric disability, to include PTSD.  Indeed, at the 
April 1970 retirement examination, the Veteran denied ever 
having experienced frequent trouble sleeping, frequent or 
terrifying nightmares, depression or excessive worry, or 
nervous trouble of any sort.  Further, a psychiatric 
evaluation completed in April 1970 showed no pertinent 
symptomatology.  

According to post-service records available at the time of 
the April 2000 decision, the Veteran had received the Purple 
Heart, which is indicative of combat service.  Importantly, 
however, medical records did not reflect a confirmed 
diagnosis of PTSD.  

Without competent evidence of a confirmed diagnosis of PTSD, 
the RO, in April 2000, continued the prior denials of service 
connection for PTSD.  Following receipt of notification of 
that decision, the Veteran failed to initiate an appeal of 
the continued denial of his claim.  As such, the RO's April 
2000 determination became final.  38 U.S.C.A. § 7105 (West 
1994); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (1999); 
currently 38 U.S.C.A. § 7105 (West 2002) and 38 C.F.R. 
§§ 3.104, 20.200, 20.302, 20.1103 (2008).  

A veteran may reopen a previously and finally denied claim by 
submitting new and material evidence.  38 C.F.R. § 3.156(a) 
(2008).  New evidence is defined as existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2008).  See also Hodge v. West, 155 
F.3d 1356, 1359 (Fed. Cir. 1998).  In deciding the issue of 
whether newly received evidence is "new and material," the 
credibility of the evidence must be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 512, 513 (1992).  

At the time of the last prior final decision in April 2000, 
there was no competent evidence of a confirmed diagnosed 
PTSD.  Importantly, post-service medical reports received 
since then appear to provide such evidence.  In this regard, 
the Board acknowledges that, while some records reflect 
treatment simply for PTSD "features," other reports 
(including those dated in 2001 and 2002) include assessments 
of PTSD.  Further, subsequently compiled medical problem 
lists include PTSD.  

This additional medical evidence is clearly probative 
because, for the first time, competent evidence of a 
diagnosis of PTSD has been presented.  [Such evidence is 
particularly significant in light of the Veteran's receipt of 
the Purple Heart.]  The Board finds, therefore, that the 
additional evidence received since the prior final denial of 
service connection for PTSD in April 2000 raises a reasonable 
possibility of substantiating this issue.  See 38 C.F.R. 
§ 3.156(a) (2008).  This additional evidence is, therefore, 
new and material, as contemplated by the pertinent law and 
regulations, and serves as a basis to reopen the veteran's 
claim for service connection for PTSD.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a) (2008).  


ORDER

New and material evidence sufficient to reopen a claim for 
service connection for a psychiatric disorder other than PTSD 
not having been received, the appeal is denied.  

New and material evidence sufficient to reopen a claim for 
service connection for PTSD having been received, the appeal 
is granted to this extent.  


REMAND

I.  PTSD

As new and material evidence has been received sufficient to 
reopen the previously denied claim for service connection for 
PTSD, the Board must now consider the de novo issue of 
entitlement to service connection for this disorder.  As 
previously discussed in this decision, recent medical records 
have reflected assessments of PTSD.  Importantly, however, 
such recent medical reports have also provided findings of 
chronic anxiety.  

A remand of the de novo claim for service connection for PTSD 
is, therefore, necessary.  Specifically, on remand, the 
Veteran should be accorded a pertinent VA examination to 
determine whether he does indeed have PTSD as a result of his 
combat service.  See 38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2008); and McLendon v. Nicholson, 
20 Vet. App. 79 (2006) (stipulating that VA's duty to assist 
veterans, pursuant to the VCAA, includes the duty to obtain a 
medical examination and/or opinion when necessary to make a 
decision on a claim).  [In this regard, the Board reiterates 
that service personnel records confirm the Veteran's receipt 
of the Purple Heart, which is indicative of combat service.]  

Further, a complete and thorough review of the claims folder 
indicates that the Veteran has not been furnished a VCAA 
notification letter regarding his claim for service 
connection for PTSD.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159(b) (2008).  See also 
Quartuccio v. Principi, Pelegrini v. Principi, and 
Dingess/Hartman v. Nicholson, supra.  On remand, such notice 
should be issued to him.  

II.  Diverticulosis And Cholecystectomy

The Veteran was last accorded a VA examination pertinent to 
his service-connected diverticulosis and cholecystectomy in 
December 2005.  At that evaluation, the Veteran complained of 
chronic constipation but denied any other relevant pathology.  
Indeed, the examination conducted at that time was 
essentially negative.  The examiner diagnosed colonic 
diverticulosis (based on the results of a January 2005 
colonoscopy) and determined that there were no residuals of 
the Veteran's cholecystectomy.  

Subsequently, in a September 2008 Appellant Brief, the 
Veteran, through his attorney, appeared to describe a 
worsening of his (the Veteran's) gastrointestinal 
symptomatology.  In particular, the attorney discussed the 
Veteran's continued vomiting, diarrhea, black stools, 
recurrent bleeding, and daily colic pain.  

VA's General Counsel has indicated that, when a claimant 
asserts that the severity of a disability has increased since 
the most recent rating examination, an additional examination 
is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also 
Snuffer v. Gober, 10 Vet. App. 400, 402-403 (1997); Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994).  In light of the 
Veteran's contentions of increased symptomatology since the 
prior examination in December 2005, as well as the fact that 
some of his current complaints were not made at that prior 
evaluation, the Board finds that additional VA examination is 
necessary to determine the current nature and extent of his 
service-connected diverticulosis and cholecystectomy.  

Further review of the claims folder indicates that the 
Veteran has not been accorded a VCAA notification letter 
regarding this compensable rating claim.  38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) 
(2008); Quartuccio v. Principi, Pelegrini v. Principi, and 
Dingess/Hartman v. Nicholson, supra.  See also Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008) (regarding specific 
notification requirements for increased rating claims in 
particular).  On remand, therefore, such notice should be 
furnished to him.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the AMC for the following 
actions:  

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Issue to the Veteran a VCAA 
notification letter pertaining to his 
claims for service connection for PTSD 
and for a compensable rating for his 
service-connected diverticulosis and 
cholecystectomy.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.159(b) (2008); Quartuccio 
v. Principi, Pelegrini v. Principi, and 
Dingess/Hartman v. Nicholson, supra.  
With regard to the compensable rating in 
particular, the correspondence should 
comply with the notice requirements for 
increased rating claims, as set forth in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  

2.  Obtain copies of records of PTSD, 
diverticulosis, and cholecystectomy 
treatment that the Veteran may have 
received at the VA Medical Center (VAMC) 
in San Juan, the Commonwealth of Puerto 
Rico, since May 2006.  Associate all such 
available records with the claims folder.  

3.  Thereafter, schedule the veteran 
for a VA examination to determine the 
nature, extent, and etiology of any 
PTSD that he may have.  The claims 
folder must be made available to the 
examiner in conjunction with the 
examination.  All indicated studies 
testing should be conducted.  All 
pertinent pathology should be noted in 
the examination report.  

If PTSD is diagnosed, the examiner 
should describe the stressor(s) that 
is(are) the basis(es) of such a 
diagnosis.  Further, the examiner 
should specify whether such stressor(s) 
was(were) sufficient to produce a 
diagnosis of PTSD and whether there is 
a link between the current 
symptomatology and that in-service 
stressor(s).  

Complete rationale should be given for 
all opinions reached.  

4.  Also, schedule the Veteran for a VA 
examination to determine the nature and 
extent of his service-connected 
diverticulosis and cholecystectomy.  
The claims folder must be made 
available to the examiner in 
conjunction with the examination.  Any 
testing deemed necessary, if any, 
should be performed.  

All pertinent gastrointestinal 
pathology should be noted in the 
examination report.  In particular, the 
examiner should address any colic pain, 
abdominal distension, nausea, 
constipation, diarrhea, malnutrition, 
and gallbladder dyspepsia or colic 
associated with this disability.  The 
frequency and severity of any such 
symptoms found on examination should be 
discussed in the evaluation report.  
Complete rationale should be given for 
all opinions reached.  

5.  Following completion of the above, 
the AMC should adjudicate the claims 
for service connection for PTSD and for 
a compensable rating for the 
service-connected diverticulosis and 
cholecystectomy.  If the decisions 
remain in any way adverse to the 
Veteran, he and his attorney should be 
provided with a supplemental statement 
of the case (SSOC).  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include the applicable law and 
regulations considered pertinent to the 
issues remaining on appeal as well as a 
summary of the evidence of record.  An 
appropriate period of time should be 
allowed for response.  

No action is required of the Veteran until he is notified by 
the RO; however, the Veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2008).  He has the right to 
submit additional evidence and argument on the matters that 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


